Citation Nr: 1010999	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-06 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of February 27, 1974 with respect to 
service connection for impairment of the facial muscles as 
residuals of through and through lacerations and penetrating 
wounds to the lips, mouth, face, left eye and nose in the 
April 1973 inservice motor vehicle accident (MVA).

2.  The appropriate evaluation to be assigned to the 
impairment of facial muscles including, but not limited to, 
Masseter and Aeragoid muscles, as the residuals of through 
and through lacerations and penetrating wounds to the lips, 
mouth, face, left eye and nose in the April 1973 inservice 
MVA from December 20, 1973 to the present.  

3.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of February 27, 1974 with respect to 
service connection for impairment of the facial nerves as 
residuals of through and through lacerations and penetrating 
wounds to the lips, mouth, face, left eye and nose in the 
April 1973 inservice MVA.

4.  The appropriate evaluation to be assigned to impairment 
of facial nerves including but not limited to the left infra-
orbital nerve as residuals of through and through lacerations 
and penetrating wounds to the lips, mouth, face, left eye and 
nose in the April 1973 inservice MVA from December 20, 1973 
to the present.

5.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of February 27, 1974 with respect to 
service connection for visual impairment as the residual of 
through and through lacerations and penetrating wounds to the 
lips, mouth, face, left eye and nose in the April 1973 
inservice MVA.  

6.  The appropriate evaluation to be assigned to visual 
impairment including but not limited to astigmatism in the 
left eye as the residual of through and through lacerations 
and penetrating wounds to the lips, mouth, face, left eye and 
nose in the April 1973 inservice MVA from December 20, 1973 
to the present.

7.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of February 27, 1974 with respect to the 
assignment of a 30 percent evaluation for scars, facial, 
multiple, disfiguring as the residuals of through and through 
lacerations and penetrating wounds to the lips, mouth, face, 
left eye and nose in the April 1973 inservice MVA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in and August 2005 and 
March 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma in which no 
revision was found to be warranted in the evaluation of 
scars, facial, multiple, disfiguring assigned in the February 
1974 rating decision, and in which service connection for 
right facial muscle weakness and sensory loss was granted and 
evaluated as zero percent disabling, respectively.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in January 2010.  A transcript of the hearing is 
associated with the claims file.

As will be explained below, the Board has found that CUE was 
committed in the February 1974 rating decision.  The issue of 
entitlement to an evaluation greater than zero percent for 
right facial muscle weakness and sensory loss is thus 
subsumed by the issue of the appropriate evaluations to be 
assigned for all residuals of injuries sustained as a result 
of the inservice MVA from December 20, 1973 to the present.  
The issues have thus been recharacterized as listed on the 
front page of this decision.

The issues of the appropriate evaluations to be assigned to 
the impairment of facial muscles including, but not limited 
to, Masseter and Aeragoid muscles; impairment of facial 
nerves including but not limited to the left infra-orbital 
nerve; and visual impairment including but not limited to 
astigmatism in the left eye as the residual of through and 
through lacerations and penetrating wounds to the lips, 
mouth, face, left eye and nose in the April 1973 inservice 
MVA from December 20, 1973 to the present addressed in the 
REMAND portion of the decision below are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated February 27, 1974 granted service 
connection for scars, facial, multiple, disfiguring and for 
scar, left cornea as the sole residuals of injury to the face 
sustained in an April 1973 motor vehicle accident in which 
the Veteran sustained through and through lacerations and 
penetrating wounds to the lips, mouth, face, left eye, and 
nose.  A thirty percent evaluation was assigned for the 
scars, facial, multiple, disfiguring and a zero percent 
evaluation was assigned for the scar, left cornea.  The 
Veteran was informed of this decision and did not appeal it.  
That decision is now final.

2.  Service medical records show the Veteran sustained injury 
to facial muscles including but not limited to the Masseter 
muscle and Aeragoid muscle due to through and through 
lacerations and penetrating wounds to the lips, mouth, face, 
left eye, and nose sustained as the result of the April 1973 
inservice MVA.  

3.  Service medical records show the Veteran sustained injury 
to facial nerves including but not limited to the left infra-
orbital nerve due to through and through lacerations and 
penetrating wounds to the lips, mouth, face, left eye, and 
nose sustained as the result of the April 1973 inservice MVA.  

4.  VA examination conducted in January 1974 documents a 
diagnosis of mixed astigmatism of the left eye secondary to 
the healed corneal laceration.

5.  Service medical records and a VA examination conducted in 
January 1974 document observations and reports of restricted 
ability to open the Veteran's mouth, impaired vision, and 
scars that are variously stellate, irregular, and linear; and 
depressed, elevated, erythematous, and of contrasted color.  

5.  There was CUE in the rating decision of February 1974, as 
it failed to grant service connection for injury to the 
muscles and nerves of the face, and for visual impairment as 
the residuals of through and through lacerations and 
penetrating wounds to his face.

7.  There was CUE in the rating decision of February 1974, as 
it failed to consider the manifestation of color contrast in 
the scars that are the residuals of the through and through 
lacerations and penetrating wounds of the face as required in 
the Note following Diagnostic Code 7800 (see 38 C.F.R. § 
4.118, Diagnostic Code 7800).


CONCLUSIONS OF LAW

1.  The February 1974 rating decision's failure to grant 
service connection for residuals of facial muscle injury as 
the result of the through and through lacerations and 
penetrating wounds to the lips, mouth, face, left eye and 
nose in the April 1973 inservice MVA was CUE.  The criteria 
for service connection for impairment of facial muscles 
including, but not limited to, Masseter and Aeragoid muscles 
is met, effective December 20, 1973.  38 C.F.R. § 3.105(a) 
(2009).

2.  The February 1974 rating decision's failure to grant 
service connection for residuals of facial nerve injury as 
the result of the through and through lacerations and 
penetrating wounds to the lips, mouth, face, left eye and 
nose in the April 1973 inservice MVA was CUE.  The criteria 
for service connection for impairment of facial nerves 
including, but not limited to, left infra-orbital nerve, is 
met, effective December 20, 1973.  38 C.F.R. § 3.105(a) 
(2009).

3.  The February 1974 rating decision's failure to grant 
service connection for residuals of visual impairment, as the 
result of the through and through lacerations and penetrating 
wounds to the lips, mouth, face, left eye and nose in the 
April 1973 inservice MVA was CUE.  The criteria for service-
connection for impairment of vision, including but not 
limited to astigmatism in the left eye, is met, effective 
December 20, 1973.  38 C.F.R. § 3.105(a) (2009).

4.  The February 1974 rating decision's failure to consider 
the manifestations of contrasted color in the multiple 
stellate, irregular, linear, depressed, elevated, 
erythematous scars that are the result of through and through 
lacerations and penetrating wounds to the lips, mouth, face, 
left eye and nose in the April 1973 inservice MVA, as 
required by the Note following Diagnostic Code 7800 was CUE.  
The criteria for an evaluation of 50 percent, and no greater, 
is warranted under Diagnostic Code 7800, effective December 
20, 1973 under 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40 at 43 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003).  To reasonably 
raise CUE, there must be some degree of specificity as to 
what the alleged error is, and unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the error.  Id. at 44.  Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.

Here, the Veteran and his representative argue that:  1) the 
rating agency failed to service connect other residuals of 
the MVA including facial muscle damage, facial neurological 
damage, problems with mastication, and vision problems; 2) 
the rating agency should have evaluated the residuals of the 
injuries under the criteria for muscle injuries involving 
through and through penetrating wounds; or, in the 
alternative, 3) the rating agency improperly applied the 
rating criteria for facial scars in that the medical evidence 
at the time of the February 1974 rating decision reflected 
findings of marked discoloration and color contrast.  

The Board will address contentions #1 and 3 in this decision.  
The Veteran's second contention will be addressed in the 
remand immediately following this decision.

In determining whether the February 1974 rating decision 
contained CUE, the law and the evidence that was before the 
rating board at the time of the prior adjudication must be 
reviewed.  See Damrel, supra.

The February 1974 rating decision service connected the 
Veteran's multiple facial scars, finding them disfiguring, 
and evaluated them 30 percent disabling under Diagnostic Code 
7800.  The rating decision also service-connected the left 
cornea scar, evaluating it at zero percent disabling under 
Diagnostic Code 6099.  The Veteran did not appeal this 
decision and it is now final.  See 38 U.S.C.A. § 4005(c) 
(1973) (currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2009).

The pertinent laws and regulations governing the rating of 
disabilities in effect at the time of the RO's February 1974 
rating decision provided that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service, 
provided that such incurrence or aggravation is not the 
result of the misconduct of the Veteran.  See 38 C.F.R. § 
3.303 (1973).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C. § 355 (1973) (currently 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009)).

Service medical records at the time of the February 1974 
rating show that the Veteran was hospitalized in April 1973 
for treatment of extensive facial lacerations received in a 
MVA.  His wounds were described as

[E]xtensive lacerations of the face with 
large through and through lacerations of 
the left side of both upper and lower 
lips and an extremely large laceration 
along the right boarder (sic) of the 
mandible with extension of laceration 
into the right paranasal area and in the 
direction of the right and left malar 
eminences.  There was also extensive 
laceration of the right eyebrow.  There 
had been marked bleeding and there was 
continued severe bleeding in the 
Emergency Room; there were no apparent 
fractures in the mid-portion of the face; 
the mandible was mobile, but apparently 
uninjured.  Eyes:  the globes of the 
ey[e]s were intact; the patient's vision 
appeared to be normal at the time of his 
admission.  Mouth:  there were extensive 
lacerations of both, right and left sides 
of the mouth involving both upper and 
lower lips with extensive multiple 
mucosal lacerations within the mouth.  
The remainder of the physical examination 
was unremarkable.
...
Following his admission the patient was 
taken to the operating room and under 
general endotracheal anesthesia 
debridement and suture of these extensive 
facial lacerations was carried out.  
Additional findings at the time of the 
operation included a perforating wound of 
the left maxillary antrum.  Good sized 
chunks of windshi[e]ld glass were found 
lying within the left maxillary antrum 
and were removed.  Loose and devitalized 
tissue was removed from the deep tissues 
of the face in the course of this 
debridement and many large pieces of 
windshield were removed from all wounds.  
The columella of the nose was reattached 
to the bony skeleton of the face by 
suturing it to the periosteal 
attachments.  

The deep tissues and fasciae were 
repaired ...

Post-surgery, the Veteran complained of blurring of vision in 
his left eye.  Upon examination, it was found that his left 
cornea was lacerated.  It was surgically repaired.  It is 
noted that his wounds healed without evidence of infection 
despite persistent swelling and induration.  About two weeks 
after the accident, the records show, he reported an 
inability to open his jaw widely enough to brush his teeth.  
He underwent consultation by oral surgery, and it was 
determined this was due to laceration of the Masseter muscle 
and possibly the Aeragoid muscle on the right side.  
Physiotherapy was prescribed and, after exercises and 
treatment for his trismus, he was able to open his jaws more 
widely.  

The Veteran was diagnosed with extensive lacerations of the 
face, perforating wound of the left maxillary antrum with 
injury of the left infra-orbital nerve, and laceration of the 
left cornea, requiring debridement and suture.  His 
disposition at discharge noted that his scars were red and 
many of them showed severe induration with considerable 
residual swelling.  It was felt that plastic surgical 
revision of many of the scars would be desirable. 

VA examination for dermatology conducted in January 1974 
notes findings of multiple facial scars described as

On the right upper lid and eyebrow is a 
reverse L-shaped linear scar, each limb 
being 2 cms in length.  This car is pale, 
flat and non-tender.  Just medial to the 
right eyebrow is a 2 cm vertical linear 
scar, which is pale and soft, but 
slightly elevated.  Extending laterally 
from the right ala nasi is a 41/2 cm 
horizontal linear scar, which is in its 
lateral 11/2 cms approximately 11/2 cms wide 
and stellate.  This scar is flat, pale 
and non-tender.  Extending from the left 
upper lip superiorly to a position just 
lateral the left ala nasi is a 4 cm 
slightly irregular linear scar, which is 
1/2 cm wide, slightly depressed and 
erythematous.  Extending from the mid and 
right lower lip are two vertical scars, 
which are linear, each 3 cms [i]n length, 
erythematous and slightly depressed. 
These scars are joined by a 6 cm linear 
horizontal scar located at their inferior 
aspect and laterally.  This scar is 
slightly depressed and erythematous.  On 
the right side of the face is an 
irregular scar, the dimensions of which 
are 4 x 8 cms overall with numerous 
irregular extensions and surface 
convolution.  This scar is slightly 
erythematous.  Total area covered by 
these scars is approximately 30 cms, 
which is roughly equal to about 2 1/2 
square inches.  

The examiner noted the circumstances of the inservice MVA, 
noting that the numerous facial lacerations from broken glass 
required debridement and suture, and that the cutaneous 
wounds healed uneventfully except for extrusion of glass 
fragments in the subsequent months.  The examiner reported 
the Veteran's main complaint was that the scars restricted 
the movement of his mouth and that there was swelling on the 
right side of his face in the morning.  He stated the Veteran 
said he was concerned about his appearance and had grown a 
full beard, which covered some of the scars.

VA examination for vision conducted in January 1974 shows an 
impression of healed corneal laceration in the left eye with 
mixed astigmatism in the left eye secondary to the left 
corneal laceration.

Diagnostic Code 7800 states that disfiguring scars of the 
head, face or neck are to be evaluated as 30 percent 
disabling if they are severe, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
A 50 percent evaluation is warranted for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  A Note 
following the criteria states that when, in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating under 
Diagnostic Code 7800 may be increased to 80 percent, and the 
30 percent may be increased to 50 percent.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1973).

The provisions of Diagnostic Code 5325 pertain to injury of 
the facial muscles.  The minimum rating to be assigned if 
interfering to any extent with mastication is 10 percent, but 
the criteria further direct consideration under injury to 
cranial nerves also.  See 38 C.F.R. § 4.73, Diagnostic Code 
5325 (1973).

Diseases of the cranial nerves are contemplated under 
Diagnostic Codes 8205 through 8412 and afford evaluations 
from 10 to 50 percent for incomplete and complete paralysis.  
See 38 C.F.R. § 4.124a (1973).

Optic neuritis is to be evaluated on the basis of visual 
impairment.  See 38 C.F.R. § 4.84a, Diagnostic Code 6026 
(1973).  The evaluation of visual impairment is based on 
impairment of visual acuity (excluding developmental errors 
of refraction), visual field, and muscle function.  See 
38 C.F.R. §§ 4.9, 4.75, 4.76, 4.77 (1973).  The provisions of 
Diagnostic Codes 6063 through 6080 provide ratings of between 
zero and 100 percent for impairment of central visual acuity.  
See 38 C.F.R. § 4.84a (1973).  Impairment of optic muscle 
function is evaluated under Diagnostic Codes 6090 and 6092, 
which contemplate diplopia.  The diplopia is given an 
equivalent visual acuity and the disability is to be 
evaluated under Diagnostic Codes 6061 through 6081.  See 
38 C.F.R. § 4.84a, Diagnostic Codes 6090, 6092 (1973). 

In the February 1974 rating decision, the RO assigned a 30 
percent rating for the Veteran's residuals of injury to his 
face for multiple facial scars that were found to be 
disfiguring.  The RO also assigned a zero percent rating for 
a scar of the left cornea.  

As to the contention that the rating agency in February 1974 
failed to service connect other residuals of the MVA 
including facial muscle damage, facial neurological damage, 
problems with mastication, and vision problems (contention 
#1), the Board concurs.  

The evidence of record at the time of the February 1974 
rating decision clearly showed that the Veteran's through and 
through lacerations and penetrating wounds of the lips, 
mouth, and face involved the facial muscles and nerves, 
specifically the Masseter muscle and possibly the Aeragoid 
muscle, and the left infra-orbital nerve.  Service medical 
records noted above show that the Veteran required treatment 
due to an inability to open his jaw and surgery to repair a 
lacerated cornea after complaints of blurred vision.  
Moreover, VA examinations conducted in 1974 clearly show 
complaints of restricted movement of the mouth and blurred 
vision, and observations of mixed astigmatism in the left eye 
which the examiner opined was the result of the inservice 
injury.  

The rating agency, however, did not service connect residuals 
of injury to the muscles, nerves, or astigmatism.  Rather, as 
noted above, the February 1974 rating decision granted 
service connection for facial scars and a corneal scar of the 
left eye.

The failure to service connect the facial muscle injuries, 
neurological injuries, and visual impairment in question, is 
an "undebatable" error and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made," as it would have provided service-
connection for at least three different disabling conditions 
as the residuals of the inservice MVA.

Therefore, the February 1974 rating decision committed CUE in 
not granting service connection for injuries to the facial 
muscles, the left infra-orbital nerve, and astigmatism in the 
left eye.  

As to the contention that the rating agency in February 1974 
improperly applied the rating criteria for facial scars, in 
general, and, in specific, that the rating agency failed to 
properly apply the Note following the criteria that provided 
additional compensation for facial scars of marked 
discoloration and color contrast (contention #3), the Board 
disagrees in part and concurs in part.

At the time of the January 1974 VA examination for 
dermatology, the medical evidence clearly demonstrated that 
the Veteran had not yet undergone recommended surgical 
revision of the scars.  Rather, he continued to report 
restriction in the movement of his mouth, swelling on the 
right side of his face, and he stated he had grown a beard to 
minimize the appearance of the scars.  The VA examiner noted 
multiple scars, variously described as stellate, irregular 
and linear; pale; and elevated, depressed, and erythematous. 

The RO interpreted these facts at the time of the February 
1974 decision as to be disfiguring rather than exceptionally 
repugnant involving one side of the face or markedly 
disfiguring or repugnant involving bilateral disfigurement.  
There is no evidence that the facts were incorrect or that 
the law and regulations were misapplied concerning the 
evaluation of the scars overall, and, even if the facts were 
misinterpreted, CUE can not be a mere misinterpretation of 
fact.  Oppenheimer v Derwinski, 1 Vet. App. 370, 372 (1991).  
Therefore, there can be no CUE in the underlying 30 percent 
evaluation awarded under Diagnostic Code 7800 in the February 
1974 rating decision.

However, it is clear that the RO failed to apply the Note 
following the criteria.  The medical evidence clearly shows 
color contrast in addition to tissue loss and cicatrization.  

The failure to properly apply the Note following Diagnostic 
Code 7800 is "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," as doing so would have resulted in a 
50 percent evaluation for the residual facial scars, rather 
than the 30 percent evaluation that was awarded.

Therefore, the February 1974 rating decision committed CUE in 
not increasing the 30 percent evaluation to 50 percent in 
consideration of the color contrast found in the Veteran's 
facial scars, as directed by the Note following the 
diagnostic code.  

In summary, CUE has been found in the February 1974 rating 
decision in that it did not grant service connection for 
injuries to the facial muscles, the left infra-orbital nerve, 
and for left eye astigmatism, and that it did not increase 
the 30 percent evaluation to 50 percent under Diagnostic Code 
7800 in consideration of the color contrast found in the 
Veteran's facial scars, as directed by the Note following the 
diagnostic code.


ORDER

CUE having been found in the February 27, 1974 rating 
decision, the decision is amended to grant service connection 
for impairment of the facial muscles, including but not 
limited to, the Masseter muscle and the Aeragoid muscles, 
effective December 20, 1973.

CUE having been found in the February 1974 rating decision, 
the decision is amended to grant service connection for 
impairment of the facial nerves, including but not limited 
to, the left infra-orbital nerve, effective December 20, 
1973.

CUE having been found in the February 1974 rating decision, 
the decision is amended to grant service connection for 
visual impairment of the left eye, including but not limited 
to astigmatism of the left eye, effective December 20, 1973.

CUE having been found in the February 1974 rating decision, 
the decision is amended to granted an evaluation of 50 
percent, and no greater, for scars, facial, multiple, 
disfiguring under Diagnostic Code 7800, effective December 
20, 1973.


REMAND

By this decision, the Board has found CUE in the February 
1974 rating decision that initially addressed the Veteran's 
residual injuries arising from the inservice MVA.  As 
discussed above in detail, the Board has granted service 
connection for impairment of facial muscles including, but 
not limited to, Masseter and Aeragoid muscles; impairment of 
facial nerves including, but not limited to, left infra-
orbital nerve, and impairment of vision, including but not 
limited to astigmatism in the left eye.  The Board also 
granted an evaluation of 50 percent, effective December 20, 
1973, for the residual facial scars themselves.  

However, the Board lacks the medical expertise to evaluate 
these newly service-connected disabilities.

The Veteran's reports of physical examination and history at 
discharge from active service show that the Veteran was 
advised to have revision of his facial scars, including 
necessary plastic surgery, completed after his scars had 
matured.  It is therefore clear that the Veteran had not 
completely recovered and his scars had not completely healed 
either at his discharge in December 1973 or at the time of 
the VA examination in January 1974.

As discussed above, the medical evidence at the time of the 
February 1974 rating decision clearly demonstrated injury to 
the Masseter and possibly the Aeragoid muscles, the left 
infra-orbital nerve, and astigmatism with observations and 
complaints of interference with mastication and of visual 
impairment at the least.  The January 1974 VA examination 
report for dermatology noted clearly that the Veteran had not 
yet undergone recommended surgical revision for his scars.  
The examiner, as discussed above, observed the scars to be 
variously stellate, irregular, linear, depressed, elevated, 
erythematous, and pale.  The Veteran reported continued 
problems with swelling, restriction in the movement of his 
mouth, and concern about his appearance such that he had 
grown a full beard to cover them.

The Veteran contends that the rating agency should have 
evaluated the residuals of the injuries under the criteria 
for muscle injuries involving through and through penetrating 
wounds (contention #2).

The Veteran has testified and stated that he sustained damage 
to his 5th and 7th cranial nerves in the original injury and 
that he lost approximately 30 percent of the muscle mass in 
his face during the inservice reconstructive surgery.  The 
residuals of his original injuries include weakness, lower 
threshold of fatigue, fatigue-pain especially in cold 
conditions, impairment of coordination affecting the lips and 
mouth, and loss of sensation at the least.  The Veteran 
described numbness from approximately his right eye through 
his right cheek basically down to his chin, and numbness in 
his nose.  He described numbness in his entire upper lip, the 
bottom of his maxillary antrum, and throughout his mouth.  He 
testified the loss of sensation in his lips and lack of 
muscle dexterity renders him unable to close his mouth 
completely when he is eating or drinking, and that food and 
liquid sometimes dribble out.  He stated he is not always 
aware of this due to the lack of sensation.  He testified 
that after healing in the hospital he was unable to open his 
mouth or chew food or eat.  After extensive therapy he 
recovered somewhat, but that he continues to have restricted 
mobility in his mouth such that he has difficulty speaking 
and performing other fine motor movement with those muscles.  

The Board notes that the Veteran separation documents show 
that his military occupational specialty was as a 91B20 or 
Medical Specialist, and that he attended the medical corpsman 
course.  Moreover, his assertions are consistent throughout 
the record, and entirely consistent with the medical 
evidence-in particular those records contemporaneous with 
the inservice MVA and subsequent treatment.

The Board thus finds the Veteran's testimony and statements 
to be highly credible.  

Finally, it is noted that the Veteran provided clinical 
hospital records dated in April 1973 that were not of record 
at the time of the January 1974 VA examination and February 
1974 rating decision.  

In short, the medical evidence presents a complex disability 
picture that must be thoroughly re-evaluated, with careful 
attention to the service medical records-including those 
clinical records that were not present at the time of the 
February 1974 rating decision, as well as the Veteran's own 
observations and statements as a medical professional.

Additional VA examination, with careful review of the medical 
evidence, to include ALL service medical records, is 
necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA 
and non-VA health care providers who have 
treated him for the residuals of his 
inservice MVA, to include any and all 
manifestations of the residuals of these 
injuries from December 1973 to the 
present.

2.  Obtain all identified VA and non-VA 
treatment records.  Conduct all follow-up 
actions required and document negative 
responses.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that the Veteran is ultimately 
responsible for providing the evidence, 
as required by 38 C.F.R. § 3.159(e).  The 
Veteran must then be given an opportunity 
to respond.  

3.  After completed #1-2, schedule the 
Veteran for the appropriate 
dermatological, orthopedic, neurological, 
dental, and visual examinations to 
ascertain the extent of injury residuals 
sustained as the result of the inservice 
MVA.

The claims file, the transcript of the 
January 2010, and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations. The examiners must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.

Any further indicated special studies 
should be conducted.

The examiners must document any and all 
skin, muscle, bone, nerve, eye, vision, 
and dental pathology attributable to the 
through and through lacerations and 
penetrating wounds of the lips, mouth, 
face, left eye and nose sustained in the 
inservice MVA and as a result of these 
wounds.  

Particular attention is directed to the 
service medical records of record, and 
the clinical hospital records subsequent 
submitted by the Veteran.  In particular, 
review of the April 1973 operative report 
is directed.

The examiners must identify any and all 
skin, muscle, bone, nerve, eye, vision, 
and dental pathology historically as well 
as currently, from 1973 to the present.  
Affected muscle groups, nerves, 
bones/joints, eye, visual fields, and 
dental pathology must be clearly 
identified.  All scars must be clearly 
identified, measured, and fully 
described.

All medical complaints, symptoms, and 
clinical findings must be documented.  
The presence or absence, and, if present, 
the extent, of each of the factors 
provided in the rating criteria for 
muscle injury for each muscle group 
affected; the extent of the functional 
limitation caused by the pathology of 
each muscle group, bone, and joint 
pathology affected; all neurological 
manifestations including whether the 
paralysis of any affected nerve is 
moderate, severe, or complete; any visual 
and eye impairment; any dental 
impairment; and any interference in 
employment caused by disfiguration, 
functional limitation, and/or impairment 
must be identified.

For all pathology identified, the 
examiners must opine whether it is at 
least as likely as not that such 
pathology is the residual of the injuries 
sustained in the April 1973 MVA or, in 
the alternative, whether such pathology 
is at least as likely as not in any way 
causally related to the residuals of the 
through and through lacerations and 
penetrating wounds to the lips, mouth, 
face, left eye and nose in the April 1973 
inservice MVA.

Any other disabilities that are the 
result of the inservice MVA must be 
identified.  

The examiners are instructed to accord 
the Veteran's statements and observations 
deference, due to his training as a 
medical professional and the credibility 
of his testimony.

All opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
appropriate evaluations to be assigned 
the impairment of facial muscles 
including, but not limited to, Masseter 
and Aeragoid muscles; impairment of 
facial nerves including but not limited 
to the left infra-orbital nerve; and 
visual impairment including but not 
limited to astigmatism in the left eye; 
and any other disability as the residual 
of through and through lacerations and 
penetrating wounds to the lips, mouth, 
face, left eye and nose in the April 1973 
inservice MVA from December 20, 1973 to 
the present with consideration of with 
application of all appropriate laws and 
regulations, including appropriate 
consideration of lay witness statements, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the issues on appeal remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


